Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
With regards to claim 1, applicants have submitted amendments to overcome the prior art of record.  However, after consideration, the examiner respectfully submits that the amendment is not sufficient to overcome Kranz and Wu.
First, applicants argued that the sidewalls 610 of Kranz are not a “dielectric sidewall surface, but instead comprise a portion of the sputtered copper 608”.  Examiner respectfully submits, however, that although there is copper present on sidewalls 610, the sidewalls 610 are comprised of dielectric material since they are part of the dielectric layer (i.e. layer above 602).  Therefore, sidewalls 610 are properly interpreted as “dielectric sidewall surface”.
Next, applicants submit that there is no suggestion of selective deposition by Kranz.  However, examiner respectfully submits that Kranz teaches selective deposition from ¶53 which teaches that alternative pre-cleaning process may be utilized which eliminates agglomeration of copper on the sidewalls.  Therefore, because there is no agglomeration of copper on the sidewalls, there is selective deposition of metal occurring.
	Finally, the applicants have amended the claim to include a more narrowly tailored temperature range during plasma processing.  However, after consideration, the examiner respectfully submits that Kranz teaches an overlapped range (i.e. ¶45, range can be -40 deg C to 75 deg C).  Therefore, the claimed range is prima facie obvious because of overlapped ranges (see MPEP 2144.05).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-13, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz et al. (Pub No. US 2003/0062333 A1, hereinafter Kranz) and Wu et al. (Pub No. US 2015/0294906 A1) provided as evidence.
With regards to claim 1, Kranz teaches a method of pre-cleaning, the method comprising:
exposing a substrate on a pedestal, the substrate comprising a surface structure including a metal bottom surface, dielectric sidewall surfaces, and a field of dielectric to a plasma treatment to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewall surfaces, and the field of the dielectric and/or repair surface defects in the dielectric sidewall surfaces and the field of the dielectric (see ¶9, ¶45 and Fig. 6, metal bottom 602 shown with dielectric sidewalls 610 and field of dielectric shown above 602, pre-clean treatment using plasma utilized to exposed dielectric field and sidewalls, see Fig. 3)); and 
setting the plasma at a power and setting a temperature of the pedestal that comprises a cooling feature to greater than or equal to -20 deg C and less than or equal to 60 Deg C, wherein the pre-cleaning is effective to enhance selective metal deposition on the metal bottom surface (see ¶45, less than 100 deg C utilized).
Kranz, however, is silent teaching the metal bottom to comprise of tungsten (W), cobalt (Co), or ruthenium (Ru).
In the same field of endeavor, Wu is provided as evidence to show the well-known notoriety of the claimed materials especially for their specific conductivity properties required for a specific purpose (see ¶6, ¶18 for example).

	With regards to claim 2, Kranz teaches the method of claim 1, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to claim 4, Kranz teaches the method of claim 1, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).
	
With regards to claim 5, Kranz teaches the use of hydrogen gas as a reactive gas/plasma (see ¶46), but is silent teaching the method of claim 1, wherein the plasma treatment further comprises a hydrogen plasma (i.e. further included with the oxygen plasma).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that adding hydrogen plasma to the oxygen plasma may be beneficial in order to take advantage of the additional properties/benefits that hydrogen plasma can provide to preventing native oxide formation and removing photoresist residue as taught by Kranz.

	With regards to claim 6, Kranz teaches the method of claim 1, wherein a bias in a range of greater than or equal to 200 W and less than or equal to 1000 W is applied to the substrate during plasma exposure (see ¶45, ¶46, ¶47, see MPEP 2144.05, overlap of ranges).

	With regards to claim 7, Kranz teaches the method of claim 1, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 40 deg C during the plasma exposure (see ¶45, see MPEP 2144.05, overlap of ranges).

With regards to claims 8 and 13, Kranz Is silent teaching the method of claims 1 and 9, wherein the dielectric sidewall surfaces and the dielectric field comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitride (SiON), or a high-k dielectric.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics are commonly known materials with specific dielectric properties that are beneficial / required for a particular application as taught by Wu as evidence.

	With regards to claim 9, Kranz teaches a processing method comprising: 
setting a plasma power and a temperature of a pedestal in a processing chamber to greater than or equal to -20 deg C and less than or equal to 60 Deg C, the pedestal comprising radio frequency (RF) capability and a cooling feature (see ¶35, ¶45, RF and cooling feature shown and done at least than 100 deg C); 
exposing a substrate on the pedestal, the substrate comprising a surface structure including a metal bottom surface, dielectric sidewall surfaces, and a field of dielectric, to a plasma treatment in the processing chamber to remove chemical residual and/or impurities from the metal bottom, the dielectric sidewall surfaces, and the field of the dielectric and/or repair surface defects in the dielectric sidewall surfaces and/or the field of the dielectric, wherein the plasma treatment comprises an oxygen plasma (see ¶9, ¶45 and Fig. 6, metal bottom 602 shown with dielectric sidewalls 610 and field of dielectric shown above 602, pre-clean treatment using plasma utilized, also see ¶46, oxygen plasma utilized; pre-clean treatment using plasma utilized to exposed dielectric field and sidewalls, see Fig. 3); and 
exposing the substrate to at least one precursor of the metal to selectively form a metal film on the substrate by enhancing selective metal growth on the metal bottom surface (see Fig. 6, exposing copper layer 602 since 602 is a PVD seed layer, after pre-clean, subsequent copper deposition continued via PVD seed layer, see ¶53 for example, no sidewall growth of copper).
	Kranz, however, is silent teaching the metal bottom to comprise of tungsten (W), cobalt (Co), or ruthenium (Ru).
In the same field of endeavor, Wu is provided as evidence to show the well-known notoriety of the claimed materials especially for their specific conductivity properties required for a specific purpose (see ¶6, ¶18 for example).

	With regards to claim 10, Kranz teaches the method of claim 9, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

	With regards to claim 11, Kranz teaches the method of claim 9, wherein a bias in a range of greater than or equal to 200 W and less than or equal to 1000 W is applied to the substrate during the plasma exposure (see ¶45, ¶46, ¶47, see MPEP 2144.05).

	With regards to claim 12, Kranz teaches the method of claim 11, wherein the pedestal is maintained at a temperature in a range of greater than or equal to -20 deg C to less than or equal to 40 deg C during the plasma exposure (see ¶45, see MPEP 2144.05).
	
With regards to claim 21, Kranz teaches use of hydrogen gas as a reactive gas/plasma (see ¶46), but is silent teaching the method of claim 9, wherein the plasma treatment further comprises a hydrogen plasma (i.e. further included with the oxygen plasma).
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that adding hydrogen plasma to the oxygen plasma may be beneficial in order to take advantage of the additional properties/benefits that hydrogen plasma can provide to preventing native oxide formation and removing photoresist residue as taught by Kranz.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kranz and further in view of Tian et al. (Pub No. US 2016/0365365 A1, hereinafter Tian).
With regards to claim 14, Kranz teaches a processing chamber to perform operations of: 
exposing a substrate comprising a surface structure including a metal bottom surface, dielectric sidewall surfaces, and a field of dielectric on a pedestal comprising a cooling feature in a first processing chamber to a plasma treatment comprising an oxygen plasma in the first processing chamber (see claim 1); and 
setting a plasma power and a temperature of the pedestal to greater than or equal to -20 deg C and less than or equal to 60 deg C to enhance selective metal deposition on the metal bottom surface (see claim 1 for example).
Kranz, however, is silent teaching:
a non-transitory computer readable medium, including instructions, that, when executed by a controller of a processing chamber.
It would have been obvious to a person having ordinary skill in the art at the time of filing to automate an activity since doing so would allow for more precise processing steps for a more polished yield (see MPEP 2144.04).
	Kranz, however, is silent teaching the metal bottom to comprise of tungsten (W), cobalt (Co), or ruthenium (Ru).
In the same field of endeavor, Wu is provided as evidence to show the well-known notoriety of the claimed materials especially for their specific conductivity properties required for a specific purpose (see ¶6, ¶18 for example).
Kranz is also silent teaching the use of oxygen plasma to repair surface defects in the dielectric sidewall surfaces.
In the same field of endeavor, Tian teaches how a repairing process can be utilized to eliminate dangling Si bonds utilizing oxygen plasma to produce stable Si-O bonds for further processing (see ¶11, ¶72, ¶74).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize a repairing process with oxygen plasma in order to eliminate dangling Si bonds to forming more stable Si-O bonds.

	With regards to claim 15, Kranz teaches the non-transitory computer readable medium of claim 14, wherein the pedestal comprises radio frequency (RF) capability (see ¶35, RF power source).

	With regards to clam 16, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: 
exposing the substrate to an hydrogen plasma (see ¶46).

With regards to claim 17, Kranz teaches the non-transitory computer readable medium of claim 16, wherein the oxygen plasma is a direct plasma (see ¶35, ¶46 for example, plasma is a direct plasma).

With regards to claim 18, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: applying a bias in a range of greater than or equal to 200 W and less than or equal to 1000 W to the substrate during the plasma exposure (see ¶45, ¶46, ¶47, see MPEP 2144.05, overlap of ranges).

With regards to claim 19, Kranz teaches the non-transitory computer readable medium of claim 14, further including instructions that, when executed by a controller of a processing chamber causes the processing chamber to perform the operation of: maintaining the pedestal at a temperature in a range of greater than or equal to -20 deg C to less than 40 deg C during the plasma exposure (see ¶45, see MPEP 2144.05, overlap of ranges).

With regards to claim 20, Kranz is silent teaching the non-transitory computer readable medium of claim 14, wherein the dielectric sidewalls and the dielectric field comprises one or more of silicon nitride (SiN), silicon oxide (SiO), silicon oxynitrideAttorney Docket No. 44018160USO1PATENT 17(SiON), or a high-k dielectric.
Examiner hereby takes official notice that it is notoriously well-known within the semiconductor arts to recognize that the claimed materials for dielectrics are commonly known materials with specific dielectric properties that are beneficial / required for a particular application as taught by Wu as evidence.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML